DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-16, 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chiang et al (US Publication No. 2019/0067121).
	Regarding claim 14, Chiang discloses  an integrated circuit including at least one transistor, the integrated circuit comprising: a substrate Fig 1H, 100; a body above the substrate Fig 1H, 120’, the body including semiconductor material¶0018; a gate structure Fig 1I, 240 and Fog 1I-1, 240 wrapped around the body, the gate structure including a gate electrode and a gate dielectric ¶0045-0047, the gate dielectric between the gate electrode and the body  ¶0045-0047, the gate electrode including one or more metals  ¶0045-0047, and the gate structure having a bottommost surface Fig 2B; a source region and a drain region Fig 1L, 210, the body between the source and drain regions Fig 1L, the source and drain regions including semiconductor material and one Fig 1L, wherein the source and drain regions have a bottommost surface below the bottommost surface of the gate structure Fig 2B.
Regarding claim 15, Chiang discloses wherein the substrate is a bulk silicon substrate ¶0017.
Regarding claim 16, Chiang discloses wherein the body is a nanowire, nanoribbon, or nanosheet ¶0022.
Regarding claim 18, Chiang discloses further comprising a layer including carbon between the gate structure and the substrate ¶0031.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al (US Publication No. 2019/0067121) in view of Doris et al (US Patent No. 9,515,138).

Regarding claims 1 and 19, Chiang discloses a method and an integrated circuit including at least one transistor Fig 1A-1L-3, the integrated circuit comprising: a substrate Fig 1H, 100; a body above the substrate Fig 1H, 120’, the body including semiconductor material¶0018; a gate structure Fig 1I, 240 and Fog 1I-1, 240 wrapped around the body and in contact with the substrate, the gate structure including a gate electrode and a gate dielectric ¶0045-0047, the gate dielectric between the gate electrode and the body  ¶0045-0047, the gate electrode including one or more metals  ¶0045-0047; a source region and a drain region Fig 1L, 210, the body between the source and drain regions Fig 1L, 210, the source and drain regions including semiconductor material ¶0035; a first layer Fig 1L, 150 including one or more dielectrics, at least a portion of the first layer between the substrate and the source region Fig 1L, 150; and a second layer including one or more dielectrics, at least a portion of the second layer between the substrate and the drain region Fig 1L, 150 ¶0024-0025.Chiang discloses all the limitations except for the arrangement of the first layer relative to the gate structure.
Whereas Doris discloses a first layer Fig 15, 1201/1301 including one or more dielectrics, at least a portion of the first layer between the substrate and the source/drain region, wherein the first layer does not vertically beneath the gate structure Fig 15. Chiang and Doris are analogous art because they are directed to nanosheets stack and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chiang because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective 
Regarding claims 2 and 20, Chiang discloses wherein the substrate is a bulk silicon substrate ¶0017.
Regarding claim 3, Chiang discloses wherein the body is a nanowire, nanoribbon, or nanosheet ¶0022.
Regarding claim 4, Chiang discloses wherein the first and second layers include the same material ¶0024-0025.
Regarding claim 5, Chiang discloses wherein a portion of the first layer is between the body and the substrate, and a portion of the second layer is between the body and the substrate Fig 1L.
Regarding claim 7, Chiang discloses wherein the first layer is conformal to a first trench formed in the substrate, and the second layer is conformal to a second trench formed in the substrate ¶0024.
Regarding claim 8, Chiang discloses wherein the semiconductor material included in the body includes at least one of silicon or germanium ¶0020.
Regarding claim 9, Chiang discloses wherein the semiconductor material included in the body includes group III-V semiconductor material ¶0020.
Regarding claim 10, Chiang discloses wherein a bottom surface of the first layer is lower than a top surface of the substrate, and a bottom surface of the second layer is lower than a top surface of the substrate Fig 1L, 150.
Regarding claim 11, Chiang discloses further comprising an additional body between the source and drain regions, the additional body above the body, the  Fig 1L.
Regarding claim 12, Chiang discloses wherein the body and the additional body include the same material¶0020.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al (US Publication No. 2019/0067121) in view of Doris et al (US Patent No. 9,515,138) and in further view of Bourjot et al (US Publication No. 2019/0341448).
	Regarding claim 6, Chiang discloses all the limitations but silent on the contact. Whereas Bourjot discloses a first contact structure in contact with the source region, the first contact structure including one or more metals, a portion of the first layer between the gate structure and the first contact structure; and a second contact structure in contact with the drain region, the second contact structure including one or more metals, a portion of the second layer between the gate structure and the second contact structure Fig 20A-20B, 39A-39B.Chiang and Bourjot are analogous art because they are directed to Gate all around devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chiang because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the Chiang and incorporate the teachings of Bourjot to provide an improved interconnect.

13 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al (US Publication No. 2019/0067121) n view of Doris et al (US Patent No. 9,515,138) and in further view of Carr et al (US Publication no. 2020/0013900).
	Regarding claim 13, Chiang discloses all the limitations but silent on a computing system. Whereas Carr discloses a computing system comprising the integrated circuit of claim 1 ¶0089-0090. Chiang and Carr are analogous art because they are directed to Gate all around devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chiang because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the Chiang and incorporate the teachings of Carr to provide a more versatile integrated circuit.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al (US Publication No. 2019/0067121) in view of Liu et al (WO2017111774A1 with corresponding US Publication No. 2018/0350932 used for citation purposes only).
	Regarding claim 17, Chiang is silent on the dopant of the semiconductor material used for the source and drain region. Whereas Liu discloses a semiconductor material including the other of n type or p type dopant is native to the substrate ¶0015, 0020. Chiang and Liu are analogous art because they are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chiang because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the Chiang and incorporate the teachings of Liu as an alternative method on doping the source and drain region.
Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. In response to applicant’s argument that the prior art of record does not teach the added limitations, the examiner disagrees and finds the argument unpersuasive. Chiang discloses the above added limitations as shown in Fig 2A-2B.
Applicant’s arguments with respect to claims 1-13, 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly added limitations prompted the examiner to introduce new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.